Citation Nr: 9912389	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-35 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


INTRODUCTION

The veteran, who had active peacetime service from May 1957 
to May 1958, died on October [redacted] 1993.  The appellant 
is the surviving spouse of the deceased veteran.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in April 1998, it was remanded to the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO) for additional development.  The 
development was completed and the case was returned to the 
Board for further appellate review.  

The Board notes that prior to his death, the veteran had been 
represented by Disabled American Veterans based upon an 
appointment that he had executed in October 1978.  Following 
the veteran's demise, that service organization continued to 
represent the appellant under the authority of 38 C.F.R. 
§ 20.611 (1998), and has submitted written arguments to the 
Board in the current claim.  The authority to represent the 
appellant under the provision of 38 C.F.R. § 20.611 expired 
one year following the demise of the veteran, however, and 
the appellant has appointed no other representative.  
Consequently, the appellant is without representation in the 
current matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Cerebral hemorrhage, diabetes mellitus, and inferior 
myocardial infarction, the immediate, antecedent, and 
underlying causes of the veteran's death, were not present in 
service or for many years after service, and were not related 
to any disability of service origin.

3.  The veteran's service-connected disability, schizophrenic 
reaction, paranoid type, was not causally related to his 
death and did not contribute substantially to his demise.


CONCLUSIONS OF LAW

l.  Cerebral hemorrhage, diabetes mellitus, and inferior 
myocardial infarction, the cause of the veteran's death, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).

2.  A disease or injury which was incurred in or aggravated 
by service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the appellant's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is plausible.  The Board 
is also satisfied that, to the extent possible, all relevant 
facts have been properly developed and that the statutory 
obligation of the VA to assist the appellant in the 
development of her claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  Since the requests made in the Board's 1996 and 
1998 remand have been adequately addressed, there appears to 
be no other areas which may be ripe for further development, 
or in which further development might prove fruitful.

Factual Background

The service medical records disclose that clinical 
psychiatric evaluation of the veteran upon entry into service 
produced normal findings.  In August 1957, following 
complaints of a sore throat and bad odors coming from his 
mouth and nose, schizophrenic reaction, paranoid type, was 
diagnosed.  In April 1958, the veteran was recommended by a 
service Medical Survey Board for medical discharge with a 
diagnosis of schizophrenic reaction, N.E.C.  There was no 
evidence of cerebral hemorrhage, diabetes mellitus, or 
inferior myocardial infarction in service.  

Field examination conducted in September 1960 failed to 
reveal that the veteran had any mental disease or exhibited 
any neurotic traits prior to his military service.  Upon VA 
hospitalization in September 1960 there were no significant 
physiological, laboratory or neurological abnormalities 
except for mild conjunctivitis.  Following VA 
neuropsychiatric examination, the diagnosis was schizophrenic 
reaction, paranoid type.  A comprehensive VA general medical 
examination in September 1960 revealed schizophrenic 
reaction, paranoid type, with no other disease found.  

An October 1960 rating decision granted service connection 
for schizophrenic reaction, paranoid type, in partial 
remission, and assigned a 50 percent disability evaluation to 
that disorder.  That was the veteran's only service-connected 
disability.  

Thereafter, the veteran underwent periodic psychiatric 
examinations and VA rating reviews of his psychiatric 
disorder.  The veteran's disability evaluation was reduced to 
10 percent in December 1963, but in a May 1965 rating 
decision, a 100 percent evaluation was assigned.  The 
evaluation was reduced to 50 percent in April 1967 and to 10 
percent in June 1968.  In an October 1974 rating decision, 
the evaluation was increased to 30 percent.  Following a 
claim for an increase, the 30 percent evaluation was 
confirmed on appeal by the Board in a November 1979 decision.  
In a May 1989 decision of the Board, however, the evaluation 
of the veteran's schizophrenic reaction, paranoid type, was 
increased to 50 percent, and remained at that level until his 
death in October 1993.  

Private medical records of Cagayan de Oro Medical Center 
reveal that the veteran was admitted on October [redacted] 1993 at 
2:45 p.m., under the service of Dr. J.A.B., with a chief 
complaint of cyanosis.  The records note that the condition 
started as an acute episode of restlessness and dyspnea 
associated with a loss of consciousness.  The veteran died 
seven hours later.  

On the Certificate of Death dated on October 25, 1993, Dr. 
J.A.B. certified that the veteran died on October [redacted] 1993; 
that cerebral hemorrhage was the immediate cause of the 
veteran's death; that diabetes mellitus was the antecedent 
cause; and that inferior myocardial infarction was the 
underlying cause. 

In July 1994, Dr. J.A.B., M.D., noted on his letter heading 
to be in the practice of internal medicine and cardiology, 
directed a letter to the RO and stated that the veteran had 
been under his care from March 1990 until his death.  The 
letter noted that the veteran had been admitted to a hospital 
in March 1990 for hypertensive cardiovascular disease, 
cerebrovascular accident, right hemiparesis, and diabetes 
mellitus.  It was further noted that the veteran was 
readmitted in November 1990 for high blood pressure, and that 
in December 1992, Dr. J.A.B. was consulted for anginal pains 
when electrocardiogram revealed diffuse myocardial ischemia.  
The letter noted further, that the veteran was seen on 
October 2, 1993 for restlessness, insomnia, hallucinations, 
hostility to his spouse and an inability to care for himself.  
It was noted that the veteran was very febrile at 39 degrees 
Celsius, and was immediately started on third generation 
Cephalosporin.  The letter then reported that on October [redacted] 
1993, the veteran had an attack of extreme fear and 
restlessness, and was brought to the Cagayan de Oro Medical 
Center to calm him, but he was combatant and in the violence 
of his response to the extreme fear, he suddenly turned pale 
and struggled to breath.  The doctor stated that the veteran 
became comatose and in spite of the medication administered, 
he demised.  The letter reported that the veteran was 
diagnosed:  hypertensive cerebrovascular accident; cerebral 
hemorrhage; diabetes mellitus; inferior myocardial 
infarction; and schizophrenia, manic.

In October 1994, Dr. J.A.B. directed a second letter to the 
RO "to provide [the appellant] supporting papers regarding 
the events surrounding the death of her husband . . . ."  
The letter summarized the veteran's symptoms prior to his 
death.  Dr. J.A.B. stated that he was not able to provide 
evidence of a history of the veteran's schizophrenia between 
March 1990 and the present, and reminded the RO that the 
diagnosis of schizophrenia was a clinical one, and that there 
were no laboratory tests that could diagnose that psychiatric 
disease.  Dr. J.A.B. then went on to state that in the life 
history of schizophrenia, especially the manic and depressive 
types, an individual could be without symptoms for years and 
a trigger event could bring out the symptoms anytime.  Dr. 
J.A.B. then stated that he was sure that this was the event 
that happened to the veteran.  He opined that "the extreme 
stress that happened the day he was admitted and died 
cascaded the death."  He stated, however, that he was "not 
aware that schizophrenia will cause death directly as of yet.  
But schizophrenia trigger a heart attack, that I am aware and 
strongly support in the case of [the veteran]."  Dr. J.A.B. 
concluded by stating that if the records that he was sending 
are not evidence to believe that the episode of manic 
schizophrenia caused the stroke, he had nothing else to show 
or send.  Dr. J.A.B. submitted the veteran's medical records 
from February 1993 until his death with the letter.  

In November 1996, the RO directed a letter to Dr. J.A.B. and 
asked that he explain in more detail the rationale for his 
opinion that the veteran's schizophrenia was instrumental in 
his death, including any symptomatology that the doctor would 
attribute to schizophrenia rather than to some organic 
source, and any supporting medical treatises that tend to 
support his opinion.  In December 1996, Dr. J.A.B. responded 
by stating that his records could regrettably not provide 
further information relating to the veteran's death except 
the circumstances mentioned in his last statement.  

In February 1998, the RO referred the veteran's claims file 
to a VA cardiologist for an opinion with a rationale of 
whether, based on the medical evidence of record, it was more 
likely than not that the veteran's schizophrenia caused or 
contributed to his death.  In an apparent response to that 
request, an undated statement was submitted by Dr. E.L., M.D. 
on the issue of whether schizophrenia caused or contributed 
to the veteran's death.  Dr. E.L. stated that based on the 
veteran's records, he was hypertensive since 1969, diabetic 
from 1990 and had hyperlipidemia.  It was noted that all 
three are major risk factors for coronary artery disease and 
opined that their combined presence certainly magnified the 
veteran's risk for ischemia.  Dr. E.L. stated that in 
addition, the veteran had a positive family history of heart 
disease, in that his father had coronary thrombosis.  It was 
further noted that in April 1993, the veteran was confined at 
VMMC for myocardial infarction.  

Dr. E.L. then noted that "[r]ecently, stress has been 
implicated as one contributing factor to heart disease.  This 
was explained by the catecholamine excess which causes 
vasoconstriction and blood pressure elevation."  The doctor 
opined that the veteran's "mental problem, therefore, could 
have aggravated his hypertension and coronary artery disease.  
Ultimately, everything contributed to this veteran's 
demise."  Dr. E.L. concluded by providing as a reference, 
"Heart Disease by Braunwald 1997."  

In April 1997, a physician rating specialist at the RO, Dr. 
L.T.C., M.D., directed a request memorandum to Dr. V.G., 
Chief Medical Officer.  In the memorandum, Dr. L.T.C. noted 
that the role of stress in the causation of heart disease is 
a well-known and accepted fact.  It was noted, however, that 
the "review of medical references made no mention of stress 
being a component of schizophrenia, particularly paranoid 
type (Diagnostic and Statistical Manual of Mental Disorders, 
3rating decision edition, revised, pp. 187 to 198; Cecil 
Textbook of Medicine, 19th edition, pp. 2080 to 2081)."  The 
memorandum concluded that the statement (from the medical 
clinic) that purports to equate stress to schizophrenia does 
not hold much basis and therefore, the RO was placed in a 
difficult position.  The memorandum asked Dr. V.G. to 
reinforce "your expert opinion with a written statement from 
the OPC psychiatrist citing medical treatises if necessary."  

In June 1997, in apparent response to the RO memorandum, Dr. 
E.L.R., M.D., a Staff Physician-Psychiatrist, submitted a 
statement on the issue of whether schizophrenia is the cause 
of the veteran's death.  In the statement, Dr. E.L.R. noted 
that research studies revealed that persons with 
schizophrenia have a significantly lower mortality from 
neoplasms or tumors, nervous or sensory disorders, 
circulatory disorder and digestive disorders as compared to 
the over-all population.  It was further noted that persons 
with schizophrenia have a higher mortality from all other 
causes of death like accidents, respiratory disease, suicide, 
etc., with suicide carrying the highest relative mortality 
risk.  Dr. E.L.R. concluded that "it shows that a person 
with schizophrenia is not at increased risk for having 
hypertension, cerebrovascular accident or coronary heart 
disease as compared to the general population.  Dr. E.L.R. 
noted, however, that some antipsychotic medications given for 
schizophrenia have a side effect profile which includes 
electrocardiographic changes which could increase 
vulnerability for the development of arrhythmias, and that 
one particular drug Thioridazine (Mellaril).  It was noted 
that the "veteran had been using this drug for several years 
until his death", and that "he has been put at high risk 
for arrhythmias (which he had) and which could have 
aggravated his cardiac condition. Dr. E.L.R. concluded by 
providing as a reference, "Comprehensive Textbook of 
Psychiatry IVth Ed., Kaplan & Sadock, pp. 649-650, 722."

In February 1998, the appellant submitted a letter that noted 
her review of the June 1997 memorandum opinion of Dr. E.L.R., 
including the statement regarding her husband's use of 
Mellaril increasing the risk of arrhythmias and possibly 
aggravating his heart condition.  The appellant submitted 
copies of 4 letters from the veteran to the VA outpatient 
clinic dated from 1987 to 1990, pertaining to his request for 
or receipt of medication, including his acknowledgment of the 
receipt of Mellaril in 1989.  

In June 1998, the RO directed a letter to the VA Medical 
Center and asked that the veteran's claims folder and all 
related medical evidence be reviewed, and that the Medical 
Center "furnish a medical opinion as to whether it is most 
likely than not that the veteran's medication (Thioridazine 
or Mellaril), which he had been taking for many years, 
contributed or aggravated his death."  

In response to that request, in August 1998, Dr. E.L.R., 
M.D., a Consultant Staff-Psychiatrist (the same psychiatrist 
who had submitted the June 1997 opinion statement) submitted 
a second medical opinion regarding the veteran.  In this 
opinion, Dr. E.L.R. stated that the "veteran's medication of 
Thioridazine or Mellaril which he took for many years could 
not have contributed to or aggravated his death."  Dr. 
E.L.R. pointed out that: 

At high doses, Mellaril, a phenothiazine, 
can cause benign repolarization changes 
such as prolongation of the QT interval, 
flattening of the T wave and the 
appearance of U waves.  These changes are 
more likely to occur in the presence of 
low potassium in the blood.  Mellaril may 
also induce arrhythmias, but such cases 
are very rare.  It should be given with 
caution to patients with cardiovascular 
disease in which lowering of the blood 
pressure would be undesirable.  The side 
effects of Mellaril do not include 
complications like myocardial ischemia, 
or aggravation of Diabetes Mellitus or 
cerebral hemorrhage.  

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to an unrelated 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Neither cerebral hemorrhage, diabetes mellitus, nor inferior 
myocardial infarction, were incurred in service and it is not 
contended otherwise.  Accordingly, there is no basis for 
concluding that cerebral hemorrhage, diabetes mellitus, nor 
inferior myocardial infarction were incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  

It is the appellant's contention that the veteran's service-
connected schizophrenic reaction, paranoid type, was either 
the principal or a contributory cause of his death.  She 
asserts that with resolution of reasonable doubt in her 
favor, it should be found that the veteran's fatal, cerebral 
hemorrhage was precipitated by an extreme episode of stress 
caused by his schizophrenia, or in the alternative, that the 
medications that the veteran used in the treatment of his 
schizophrenia increased the risk of and rendered him more 
susceptible to a fatal cardiovascular event.  With respect to 
the latter theory, she relies upon the June 1997 opinion 
letter of Dr. E.L.R., M.D. to the effect that the veteran's 
use of Mellaril put him at high risk for arrhythmias that 
could have aggravated his heart condition.  With respect to 
the former theory, the appellant relies upon the opinion 
letters furnished by the veteran's treating physician, Dr. 
J.A.B., M.D., to the effect that the extreme stress caused by 
the veteran's service-connected schizophrenia triggered his 
fatal stroke and heart attack.  

As indicated above, service connection for the veteran's 
schizophrenic reaction, paranoid type, was established in 
1960, and had been rated as 50 percent disabling from 1989 
until his demise in 1993.  If the appellant is to be 
successful in her claim for service connection for the cause 
of the veteran's death, essentially, the evidence before the 
Board must lead to the conclusion that the veteran's service-
connected psychiatric disorder caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. § 3.312.  An analysis of 
the available evidence for that purpose follows.  

The veteran's private treatment records provide no basis to 
conclude that his psychiatric disorder caused or contributed 
substantially or materially to cause the cerebral hemorrhage, 
diabetes mellitus, or inferior myocardial infarction that 
ultimately resulted in his death.  They offer no supportive 
or even suggestive evidence that the veteran had complained 
about, or had been treated for, his psychiatric disorder in 
the several years preceding his death. 

With respect to the appellant's theories, whether in terms of 
the alleged relationship of schizophrenia to the veteran's 
fatal disease, or the allegation that the medications taken 
for schizophrenia rendered him more susceptible to a 
cardiovascular disease, these theories and her statements 
supporting them must first be analyzed for their probative 
value.  In short, the appellant has not been shown to be 
medically qualified to render opinions involving diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

In the category of medical opinions from those who do have 
the requisite medical background, the appellant has offered 
into evidence two opinion letters from the veteran's and her 
treating physician, Dr. J.A.B., M.D., obtained by her in July 
and October 1994.  Further, the claims file contains a 
Certificate of Death prepared by Dr. J.A.B., M.D., on the day 
following the date of death of the veteran in October 1993.  
In addition, the RO sought after and obtained opinions on the 
subject from Dr. E.L., M.D., in February 1998, and from Dr. 
E.L.R., M.D. in June 1997 and August 1998. 

Although the veteran's physician, Dr. J.A.B., M.D., concluded 
in 1994, that the veteran's schizophrenia triggered the 
stroke and heart attack that led to his death, it is 
significant to note that immediately following the veteran's 
demise in October 1993, the same physician did not list 
schizophrenia as either an immediate, antecedent, or 
underlying cause of his death on the Certificate of Death 
that he prepared.  The Certificate of Death was prepared 
contemporaneous with the veteran's death, and as such, the 
Board finds that it would tend to have more probative value 
than an opinion prepared by the same individual after the 
fact, absent sufficient reason and bases to believe 
otherwise.  The opinions prepared after the fact in 1994, 
however, do not provide such reasons and bases that would 
tend to overcome the contradiction of their conclusions with 
the more contemporaneous record contained in the Certificate 
of Death.  For example, Dr. J.A.B. admitted in October 1994, 
that he was not familiar with the history of the veteran's 
schizophrenia, but nevertheless went on to describe from a 
more general standpoint the symptomalogical characteristics 
involved in "the life history of schizophrenia, especially 
the manic and depressive types . . . ."  The doctor's 
hypotheses concerning the issue at hand posed thereafter were 
based upon this general theory.  There is no indication, 
however, that Dr. J.A.B., a specialist in internal medicine 
and cardiology, was a medical expert in psychiatric 
disorders, in general, or the veteran's specific disorder, 
schizophrenic reaction, paranoid type, in particular.  In 
fact, as indicated above, Dr. J.A.B. admitted to his 
unfamiliarity with the veteran's psychiatric disorder.  
Further, there is no indication that Dr. J.A.B. had the 
benefit of the review of the veteran's claims file at any 
point in time.  Significantly, when asked by the RO in 
November 1996 to provide a more detailed rationale for his 
opinion, Dr. J.A.B. admitted that he could not.  The Board 
finds that the 1994 opinions of Dr. J.A.B. were prepared 
primarily for the purpose of assisting his patient, the 
appellant, in obtaining benefits, and are of limited 
probative value to the question of whether the veteran's 
schizophrenia caused or contributed substantially or 
materially to cause his death.  The Board believes that the 
Certificate of Death that was prepared by Dr. J.A.B. 
contemporaneous with the veteran's demise has more probative 
value to the resolution of that question.  

With respect to the opinion of Dr. E.L., M.D., although it 
appears to leave open the hypothetical possibility that the 
veteran's "mental problem could have aggravated his 
hypertension and coronary artery disease," the opinion as a 
whole emphasized in much more definite terms that the veteran 
had the three major risk factors for coronary artery disease, 
namely hypertension, diabetes, and hyperlipidemia.  The Board 
would have to believe from Dr. E.L.'s emphasis of those major 
risk factors that the veteran would have developed his fatal 
coronary artery disease with or without his psychiatric 
disorder.  Dr. E.L. characterized the veteran's psychiatric 
disorder as but one of many factors that "could" have 
contributed to his death, by stating that "ultimately, 
everything contributed to the veteran's demise."  The 
physician's use of the words "could have" in this context 
suggests that a causal connection is at least possible, such 
that it renders the appellant's claim plausible and well-
grounded.  The inconclusive nature of this statement, 
however, renders it considerably less supportive to the 
appellant's claim than another choice of terms would have, 
and when viewed in its full context, Dr. E.L.'s opinion as a 
whole stands against that claim.  By characterizing the 
veteran's "mental problems" as but one of many factors that 
"could have" contributed to the veteran's demise, the Board 
finds that Dr. E.L. is essentially stating that it could have 
casually shared in producing death.  For a service-connected 
disability to constitute a contributory cause, however, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In 
summary, for the most part, Dr. E.L.'s opinion letter opposes 
rather than supports the appellant's claim.

In the June 1997 opinion letter, Dr. E.L.R., M.D., offered a 
much more emphatic and conclusive medical opinion with 
respect to the relationship between the veteran's 
schizophrenia and his fatal cardiovascular disorder.  
Supported by reasons and bases reportedly obtained from 
referenced research studies, Dr. E.L.R. unequivocally 
concluded that the veteran's schizophrenia did not put him at 
increased risk for hypertension, cerebrovascular accident or 
coronary heart disease compared to the general population.  
The Board finds this opinion to be highly probative of that 
issue.  

In the same opinion letter, however, Dr. E.L.R. left open the 
possibility that the medication that the veteran was 
prescribed to treat his schizophrenia, namely Thioridazine 
(Mellaril), could have aggravated his cardiac condition, and 
thus could have had an impact on the veteran's demise by 
potentially placing the veteran at a high risk for 
arrhythmias.  Although Dr. E.L.R. posed this possibility, 
when he was afforded the opportunity of a review of the 
veteran's claims folder and related medical evidence, he 
categorically and unequivocally ruled it out, by stating that 
"the veteran's medication of Thioridazine or Mellaril which 
he took for many years could not have contributed to or 
aggravated his death."  Dr. E.L.R. supported this opinion by 
sound reasons and bases, and again, had the benefit of the 
veteran's medical records for review.  

In comparison of the opinions reached by Dr. J.A.B. with 
those reached by Dr. E.L. and Dr. E.L.R. , the Board notes 
that the opinions of Dr. J.A.B were offered to the appellant, 
his patient, "to provide [her with] supporting papers 
regarding the events surrounding the death of her husband . . 
. ."  It appears likely, and the Board does find, that the 
letters from Dr. J.A.B. were for the most part an effort by 
him to provide the appellant with the most favorable 
arguments to support her claim.  On the other hand, the 
opinion of Dr. E.L. and Dr. E.L.R. were in answer to 
objective questions posed by the Board and the RO regarding 
the etiology of the veteran's terminal cerebral hemorrhage.  
The question posed by the Board and the RO did not ask for 
the most favorable stance supporting one position or another, 
but instead held open the possibility that either position 
could be correct.  The ultimate responses from Dr. E.L.R. as 
to the issues at hand were unequivocal and clearly based upon 
a review of the veteran's entire claims file.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 


